 1    Andrew B. Downs, SBN 111435
      E-mail:andy.downs@bullivant.com
 2    Sarah Bowen, SBN 308633
      E-mail:sarah.bowen@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104
      Telephone: 415.352.2700
 5    Facsimile:    415.352.2701
 6    Attorneys for Defendant Mesa Underwriters
      Specialty Insurance Company
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10                                         FRESNO DIVISION

11

12   WM. BOLTHOUSE FARMS, INC.,                         No. 1:19-cv-01560-LJO-JLT

13                          Plaintiff,                  STIPULATION FOR FRE 502
                                                        CLAWBACK ORDER; FRE 502
14           vs.                                        CLAWBACK ORDER

15   ATKINSON STAFFING, INC.; MESA
     UNDERWRITERS SPECIALTY
16   INSURANCE COMPANY, et al. ,

17                          Defendants.

18
     AND RELATED CROSSCLAIM.
19

20

21          Plaintiff Wm. Bolthouse Farms, Inc. and defendants Atkinson Staffing, Inc. and Mesa

22   Underwriters Specialty Insurance Co. stipulate and request pursuant to Federal Rule of Evidence

23   502 that the Court enter the proposed order appearing below. This request is made to protect

24   against inadvertent waiver of applicable privileges as authorized by Rule 502, and in particular,

25   subsection (d) of that rule.

26

27
28


                                                    –1–
      STIPULATION FOR FRE 502 CLAWBACK ORDER; FRE 502 CLAWBACK ORDER: NO. 1:19-CV-01560-
                                          LJO-JLT
 1   DATED: January 23, 2020
 2                                                 BULLIVANT HOUSER BAILEY PC
 3

 4                                                 By /s/ Andrew B. Downs
                                                      Andrew B. Downs
 5                                                    Sarah Bowen
 6                                                 Attorneys for Defendant Mesa Underwriters
                                                   Specialty Insurance Company
 7   DATED: January 24, 2020
 8                                                 WM. BOLTHOUSE FARMS, INC.
 9
10                                                 By /s/ Dennis P. Gallagher (ABD auth 1/21/20)
                                                      Dennis P. Gallagher
11
                                                   Attorneys for Plaintiff Wm. Bolthouse Farms, Inc.
12
     DATED: January 24, 2020
13
                                                   COOPER, WHITE & COOPER LLP
14

15
                                                   By /s/ Edward L. Seidel* (ABD auth 1/23/20)
16                                                    Edward L. Seidel
17                                                 Attorneys for Defendant Atkinson Staffing, Inc.
18                                                ORDER
19          Based upon the parties’ stipulation and consistent with Fed. Rules Evid. 502(d), the
20   Court ORDERS:
21          1.      The stipulation is GRANTED, and any applicable privilege or protection is not
22   waived by inadvertent disclosure connected with the litigation pending before the court and the
23   disclosure is also not a waiver in any other federal or state proceeding.
24

25   IT IS SO ORDERED.
26
        Dated:     January 24, 2020                             /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28


                                                    –2–
      STIPULATION FOR FRE 502 CLAWBACK ORDER; FRE 502 CLAWBACK ORDER: NO. 1:19-CV-01560-
                                          LJO-JLT
